Por cuaNto, en el juicio, el demandante presentó un pa-garé cuya autenticidad y otorgamiento fueron admitidos ya que no se negó su existencia bajo juramento, como exige el artículo 119 del Código de Enjuiciamiento Civil;
Por cuanto, la presentación en un juicio de un pagaré cuya autenticidad y otorgamiento son admitidos establece un caso prima facie en favor del demandante. Banco Comercial v. Rodrígues, 20 D.P.R. 282; Cochón v. Correa, 32 D.P.R. 734.
Por cuanto, los demandados no presentaron prueba y se dictó sentencia contra ellos.
Por tanto, la apelación es frívola y por la présente se desestima la moción del apelado.